Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is made on the Execution Date
(as defined below) and effective as of April 15, 2013, between RES-CARE, INC., a
Kentucky corporation (the “Company”), and Steven S. Reed (the “Employee”).

 

RECITALS:

 

WHEREAS, the Employee has been on the Board of Directors for the Company for
more than ten years, and the services of the Employee, his experience, and his
knowledge of the affairs of the Company are of great value to the Company;

 

WHEREAS, the Employee possesses substantial knowledge of the business and
affairs of the Company and has significant experience in connection with the
management and oversight of the legal matters of the Company and its
subsidiaries; and

 

WHEREAS, the Company and Employee have reached agreement on the terms and
conditions under which Employee will perform services for the Company.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.                                      Employment and Term.  The Company hereby
employs the Employee, and the Employee accepts such employment, upon the terms
and conditions herein set forth for an initial term commencing effective
April 15, 2013 (the “Commencement Date”), and ending on December 31, 2015,
subject to earlier termination only in accordance with the express provisions of
this Employment Agreement (“Initial Term”).  This Employment Agreement shall be
automatically extended for successive periods of one (1) year each (the
“Additional Term(s)”) on the same terms and conditions unless not less than
sixty (60) days prior to the last day of the Initial Term or the then effective
Additional Term, as applicable, either the Company or Employee gives written
notice to the other of such party’s intent to not so extend the Term.  The
Initial Term and any effective Additional Terms shall be collectively referred
to as the “Term.”  For purposes of this Employment Agreement, the term
“Execution Date” shall mean the later of (i) the date this Employment Agreement
is signed by the Employee and (ii) the date this Employment Agreement is signed
on behalf of the Company.

 

2.                                      Duties.

 

(a)                                 Employment as Chief Legal Officer &
Corporate Secretary.  During the Term, the Employee shall serve as the Chief
Legal Officer & Corporate Secretary of the Company and its subsidiaries.  During
the Term, subject to the supervision and control of the President and Chief
Executive Officer of the Company (the “President”), or his

 

--------------------------------------------------------------------------------


 

designee, the Employee shall have the responsibility for and oversight of the
corporate legal functions of the Company and its subsidiaries.  The Employee
shall perform such additional duties as may be prescribed from time to time by
the President or his designee, including without limitation, serving as an
officer or director of the Company, if elected to such positions, without any
additional salary or compensation.  The Employee shall serve as a member of the
Resource Center’s Leadership Team and a “named executive officer” for the
purpose of the Company’s public filings under the securities laws.  As such,
Employee acknowledges and accepts responsibility, with other “named executive
officers” of the Company and other officers and employees of the Company, to
ensure the Company’s public filings adequately satisfy all disclosure
requirements.  In addition, Employee acknowledges that Employee’s biography,
qualifications and compensation will be disclosed in such public filings.

 

(b)                                 Time and Effort.  The Employee shall devote
Employee’s best efforts on a full time basis and all of Employee’s business
time, energies and talents exclusively to the business of the Company and to no
other business during the Term; provided, however, that subject to the
restrictions in Section 7 hereof, the Employee may (i) invest Employee’s
personal assets in such form or manner as will not require Employee’s services
in the operation of the affairs of the entities in which such investments are
made and (ii) subject to satisfactory performance of the duties described in
Section 2(a) hereof, devote such time as may be reasonably required for Employee
to continue to maintain Employee’s current level of participation in various
civic and charitable activities.

 

(c)                                  Employee Certification of Eligibility.  Not
less frequently than annually and upon the termination of the Employee’s
employment hereunder for any reason other than Employee’s death, the Employee
shall execute and deliver to the President and/or any other authorized officer
designated by the Company a certificate (ResCare Annual Employment
Re-Certification Eligibility Form) confirming, to the best of the Employee’s
knowledge, that the Employee remains eligible for employment with the Company. 
This same certificate will certify that the Employee has complied with
applicable laws, regulations and Company policies regarding the provision of
services to clients and billings to its paying agencies, Company policies on
training, Drug and Alcohol-Free Program, Prohibition of Harassment, Affirmative
Action Equal Employment Opportunity and Violence in the Workplace.  This
statement shall state that the Employee is not aware of any such violation by
other employees, independent contractors, vendors, or other individuals
performing services for the Company and its subsidiaries that they did not
report as appropriate.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  The Company shall pay to the
Employee during the Term an annual salary (the “Base Salary”), which initially
shall be $250,000.  The Base Salary shall be due and payable in substantially
equal semi-monthly installments or in such other installments as may be
necessary to comport with the Company’s normal pay periods for

 

2

--------------------------------------------------------------------------------


 

all employees.  The Base Salary may be adjusted from time to time for changes in
the Employee’s responsibilities or for market conditions.

 

(b)                                 Incentive Plan.  During the Term, the
Employee shall be eligible for incentive compensation in accordance with the
Res-Care, Inc. Non-Equity Incentive Plan (the “Incentive Plan”).  Shortly after
the beginning of each calendar year, the Company’s Board of Directors will
establish a target of earnings before taxes, interest, depreciation and
amortization of the Company and its subsidiaries on a consolidated basis,
determined in accordance with generally accepted accounting principles
consistently applied (“EBITDA”), for such calendar year (the “Annual EBITDA
Target”).  In no event shall Employee earn any amount under the Incentive Plan
for any calendar year during the Term unless the actual Company EBITDA for such
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.  For all purposes of this Employment Agreement, in
determining the actual EBITDA of the Company and its subsidiaries for each
calendar year, the Talent Management Committee of the Board of Directors (the
“Talent Management Committee”) may make such good faith adjustments to EBITDA as
it determines in its sole discretion are appropriate to reflect non-recurring or
unusual items, including, without limitation, to give effect on a pro forma
basis to any acquisition of stock or assets of other persons by the Company or a
subsidiary thereof. The target amount payable under the Incentive Plan to
Employee for each full calendar year during the Term shall equal the Base Salary
actually paid to the Employee for such calendar year multiplied by the sum of
the Approved Professional Performance Percentage and the Approved Company
Performance Percentage (as determined below) for such calendar year.

 

The maximum percentage of the Approved Professional Performance Percentage for
Employee shall be thirty percent (30%). The Approved Company Performance
Percentage shall be a target of seventy percent (70%) with a range of zero
percent (0%) to two hundred percent (200%).  Thus making the overall range of
payment zero percent (0%) to one hundred-seventy percent (170%) of Base Salary.

 

The Company portion is earned as follows:

 

·Actual EBITDA 95%-99% of budget 10% for each point up to 50% of eligible
incentive earned (example 95% budget = 10% incentive, 96%=20% etc.)

·Actual EBITDA 100% of budget 100% of eligible incentive earned

·Actual EBITDA over budget 5% incentive for each point up to a maximum 200% of
eligible incentive award (example 101% of budget = 105% incentive, 102% = 110%
etc., 120% of budget and above = 200% incentive)

 

Not later than March 15 of each calendar year, the Talent Management Committee
shall establish the professional performance criteria for Employee for such
calendar year to be used in calculating the Approved Professional Performance
Percentage.  The professional performance criteria for Employee for the calendar
year 2013 are set forth on Exhibit A attached hereto.  The Approved Professional
Performance Percentage for each calendar

 

3

--------------------------------------------------------------------------------


 

year during the Term shall be equal to (A) thirty percent (30%) multiplied by
(B) the ratio of the number of professional performance criteria satisfied by
Employee for the calendar year to the total number of professional performance
criteria for the calendar year.  However, notwithstanding anything in this
Employment Agreement to the contrary, the Approved Professional Performance
Percentage shall be zero unless the actual Company EBITDA for the respective
calendar year equals or exceeds ninety percent (90%) of the Annual EBITDA Target
for such calendar year.

 

Any annual incentive earned by the Employee under the Incentive Plan for any
calendar year during the Term shall be paid by the Company in cash to the
Employee in the year following the year for which it is earned, and not later
than the later of (x) seventy-four (74) days after the end of the applicable
calendar year or (y) the date of delivery to the Company of the audited
consolidated financial statements of the Company and its subsidiaries for such
calendar year, provided that Employee remains employed through December 31 of
the year for which the incentive bonus is earned.  Any amounts earned by the
Employee under the Incentive Plan shall be hereinafter referred to as the
“Incentive Bonus.”

 

(c)                                  Non-Equity Incentive Plan and/or Stock
Option Plan.  At the discretion of the Company, the Employee may be eligible for
participation in a non-equity incentive plan and/or a stock option plan while
employed by the Company.  If eligible, the Employee will be notified by the
Supervising Officer and participation in such plans will be governed not by this
Agreement but by separate plan documents.

 

(d)                                 Participation in Benefit Plans.  During the
Term, Employee shall be entitled to participate in all employee benefit plans
and programs (including but not limited to paid time off policies, retirement
and profit sharing plans, health insurance, etc.) provided by the Company under
which the Employee is eligible in accordance with the terms of such plans and
programs, subject to all applicable and customary waiting and vesting periods. 
As of the Commencement Date, Employee shall be credited with 160 hours of paid
time off (PTO).  The Company reserves the right to amend, modify or terminate in
their entirety any of such programs and plans.

 

(e)                                  Out-of-Pocket Expenses.  The Company shall
promptly pay the ordinary, necessary and reasonable expenses incurred by the
Employee in the performance of the Employee’s duties hereunder (or if such
expenses are paid directly by the Employee shall promptly reimburse Employee for
such payment), consistent with the reimbursement policies adopted by the Company
from time to time and subject to the prior written approval by the President. 
Any reimbursements made under this Section 3(e) will be paid no later than the
last day of the Employee’s taxable year following the taxable year in which the
expense is incurred.

 

(f)                                   Withholding of Taxes; Income Tax
Treatment.  If, upon the payment of any compensation or benefit to the Employee
under this Employment Agreement (including, without limitation, in connection
with the grant of any stock options or

 

4

--------------------------------------------------------------------------------


 

payment of any bonus or benefit), the Company determines in its discretion that
it is required to withhold or provide for the payment in any manner of taxes,
including but not limited to, federal income or social security taxes, state
income taxes or local income taxes, the Employee agrees that the Company may
satisfy such requirement by:

 

(i)                                     withholding an amount necessary to
satisfy such withholding requirement from the Employee’s compensation or
benefit; or

 

(ii)                                  conditioning the payment or transfer of
such compensation or benefit upon the Employee’s payment to the Company of an
amount sufficient to satisfy such withholding requirement.

 

The Employee agrees that Employee will treat all of the amounts payable pursuant
to this Employment Agreement as compensation for income tax purposes.

 

4.                                      Termination.  The Employee’s employment
hereunder may be terminated under this Employment Agreement as follows, subject
to the Employee’s rights pursuant to Section 5 hereof:

 

(a)                                 Death.  The Employee’s employment hereunder
shall terminate upon Employee’s death.

 

(b)                                 Disability.  The Employee’s employment shall
terminate hereunder at the earlier of (i) immediately upon the Company’s
determination (conveyed by a Notice of Termination (as defined in paragraph
(f) of this Section 4)) that the Employee is permanently disabled, and (ii) the
Employee’s absence from Employee’s duties hereunder for 180 days.  “Permanent
disability” for purposes of this Employment Agreement shall mean the onset of a
physical or mental disability which prevents the Employee from performing the
essential functions of the Employee’s duties hereunder, which is expected to
continue for 180 days or more, subject to any reasonable accommodation required
by state and/or federal disability anti-discrimination laws, including, but not
limited to, the Americans With Disabilities Act of 1990, as amended.

 

(c)                                  Cause.  The Company may terminate the
Employee’s employment hereunder for Cause.  For purposes of this Employment
Agreement, the Company shall have “Cause” to terminate the Employee’s employment
because of the Employee’s personal dishonesty, intentional misconduct, breach of
fiduciary duty involving personal profit, failure to perform Employee’s duties
hereunder, conviction of, or plea of nolo contendere to, any law, rule or
regulation (other than traffic violations or similar offenses) or breach of any
provision of this Employment Agreement.

 

(d)                                 Without Cause.  The Company may terminate
the Employee’s employment under this Employment Agreement at any time without
Cause (as defined in paragraph (c) of this Section 4) by delivery of a Notice of
Termination specifying a date of termination at least thirty (30) days following
delivery of such notice.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Voluntary Termination.  By not less than
thirty (30) days prior written notice to the President, Employee may voluntarily
terminate Employee’s employment hereunder.

 

(f)                                   Notice of Termination.  Any termination of
the Employee’s employment by the Company during the Term pursuant to paragraphs
(b), (c) or (d) of this Section 4 shall be communicated by a Notice of
Termination from the Company to the Employee.  Any termination of the Employee’s
employment by the Employee during the Term pursuant to paragraph (e) of this
Section 4 shall be communicated by a Notice of Termination from Employee to the
Company.  For purposes of this Employment Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Employment Agreement relied upon and in the case of any
termination for Cause shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment.

 

(g)                                  Date of Termination.  The “Date of
Termination” shall, for purposes of this Employment Agreement, mean:  (i) if the
Employee’s employment is terminated by Employee’s death, the date of Employee’s
death; (ii) if the Employee’s employment is terminated on account of disability
pursuant to Section 4(b) above, thirty (30) days after Notice of Termination is
given (provided that the Employee shall not, during such 30-day period, have
returned to the performance of Employee’s duties on a full-time basis), (iii) if
the Employee’s employment is terminated by the Company for Cause pursuant to
Section 4(c) above, the date specified in the Notice of Termination, (iv) if the
Employee’s employment is terminated by the Company without Cause, pursuant to
Section 4(d) above, the date specified in the Notice of Termination, (v) if the
Employee’s employment is terminated voluntarily pursuant to Section 4(e) above,
the date specified in the Notice of Termination, and (vi) if the Employee’s
employment is terminated by reason of an election by either party not to extend
the Term, the last day of the then effective Term.

 

Provided that, for purposes of the timing of payments triggered by the Date of
Termination under Section 5, Date of Termination shall not be considered to have
occurred until the date the Employee and the Company reasonably anticipate that
(i) Employee will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or
(c) of the Internal Revenue Code of 1986, as amended (“Code”) (but substituting
fifty percent (50%) for eighty percent (80%) in the application thereof) (the
“Employer Group”), or (ii) the level of bona fide services Employee will perform
for the Employer Group after that date will permanently decrease to less than
fifty percent (50%) of the average level of bona fide services performed over
the previous thirty-six (36) months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated for purposes of
Section 409A of the Code with benefits under any other Employer Group plan or
agreement in which Employee also

 

6

--------------------------------------------------------------------------------


 

participates as a director.  Employee will not be treated as having a
termination of Employee’s employment while Employee is on military leave, sick
leave or other bona fide leave of absence if the leave does not exceed six
(6) months or, if longer, the period during which Employee has a reemployment
right under statute or contract.  If a bona fide leave of absence extends beyond
six (6) months, Employee’s employment will be considered to terminate on the
first day after the end of such six (6) month period, or on the day after
Employee’s statutory or contractual reemployment right lapses, if later.  The
Company will determine when Employee’s Date of Termination occurs based on all
relevant facts and circumstances, in accordance with Treasury Regulation
Section 1.409A-1(h).

 

5.                                      Compensation Upon Termination or During
Disability; Change of Control.

 

(a)                                 Death.  If the Employee’s employment shall
be terminated by reason of Employee’s death during the Term, the Employee shall
continue to receive installments of Employee’s then current Base Salary until
the date of Employee’s death, shall receive any earned but unpaid Incentive
Bonus for any calendar year ending prior to the date of Employee’s death.

 

(b)                                 Disability.  During any period of disability
and prior to termination pursuant to Section 4(b) by reason of disability,
Employee shall be compensated as provided in this paragraph (b).  During any
waiting period prior to receiving short or long-term disability payments,
Employee shall be required to use available Paid Time Off (“PTO”).  Once
Employee has met the waiting period to receive short-term disability payments,
Employee shall continue to be paid Employee’s then current Base Salary until
short-term disability payments to Employee commence under any plan or program
then provided and funded by the Company.  If the benefits payable under any such
disability plan or program do not provide 100% replacement of the Employee’s
installments of Base Salary during such period, Employee shall be paid at
regular payroll intervals the difference between the periodic installments of
Employee’s then current Base Salary that would have otherwise been payable and
the disability benefit paid from such disability plan or program.  Upon
termination pursuant to Section 4(b) hereof, the above provisions of this
paragraph (b) shall no longer apply and Employee shall be entitled to any earned
but unpaid Incentive Bonus for any calendar year ended prior to the date
Employee’s period of disability commenced.

 

(c)                                  Expiration of Term.   If the Employee’s
employment shall be terminated by reason of expiration of the Term by reason of
Employee’s election not to extend the Term, the Employee shall continue to
receive installments of his then current Base Salary until the Date of
Termination and shall also be entitled to receive any earned but unpaid
Incentive Bonus for the last calendar year of the Term.  If the Employee’s
employment shall be terminated by reason of expiration of the Term by reason of
the Company’s election not to extend the Term, the Employee shall continue to
receive installments of his then current Base Salary until the Date of
Termination and for twelve (12) months

 

7

--------------------------------------------------------------------------------


 

thereafter and shall also be entitled to receive any earned but unpaid Incentive
Bonus for last calendar year of the Term.

 

(d)           Without Cause.  If the Employee’s employment is terminated without
Cause, the Employee shall continue to receive installments of Employee’s then
current Base Salary until the Date of Termination and for twelve (12) months
thereafter and the Employee shall also be entitled to receive any earned but
unpaid Incentive Bonus for any calendar year ending prior to the Date of
Termination.

 

(e)           Voluntary Termination.  If the Employee’s employment shall be
terminated pursuant to Section 4(e) hereof, the Employee shall continue to
receive installments of Employee’s then current Base Salary until the Date of
Termination and the Employee shall not be entitled to receive any then unpaid
Incentive Bonus (other than any earned but unpaid Incentive Bonus for any
calendar year ending prior to the date Employee gives Notice of Termination),
and shall not be entitled to any severance payment of any nature.

 

(f)            No Further Obligations after Payment.  After all payments, if
any, have been made to the Employee pursuant to the applicable provisions of
paragraphs (a) through (f) of this Section 5, the Company shall have no further
obligations to the Employee under this Employment Agreement other than the
provision of any employee benefits required to be continued under applicable
law.

 

(g)           Payment of Incentive Bonus.  If Employee will be paid an earned
but unpaid Incentive Bonus for any calendar year ending prior to Employee’s Date
of Termination under the above provisions of this Section 5, the Incentive Bonus
for the prior calendar year will be paid at the normal time as paid to employees
whose employment has not terminated. If Employee is due a pro-rated Incentive
Bonus for the calendar year in which Employee’s Date of Termination occurs, the
pro-rated bonus for the year of the Date of Termination shall be paid in the
calendar year after year the Date of Termination occurs, and at the normal
payment timing for Incentive Bonus payments, and such pro-rata bonus shall be
based on whether the actual performance measures for such Incentive Bonus period
were met at the normal time for measuring such performance measures.

 

6.             Duties Upon Termination.  Upon the termination of Employee’s
employment hereunder for any reason whatsoever (including but not limited to the
failure of the parties hereto to agree to the extension of this Employment
Agreement pursuant to Section 1 hereof), Employee shall promptly (a) comply with
Employee’s obligation to deliver an executed exit interview document as provided
in accordance with Company policy, and (b) return to the Company any property of
the Company or its subsidiaries then in Employee’s possession or control,
including without limitation, any Confidential Information (as defined in
Section 7(d)(iii) hereof) and whether or not constituting Confidential
Information, any technical data, performance information and reports, sales or
marketing plans, documents or other records, and any manuals, drawings, tape
recordings, computer programs, discs, and any other physical representations of

 

8

--------------------------------------------------------------------------------


 

any other information relating to the Company, its subsidiaries or affiliates or
to the Business (as defined in Section 7(d)(iv) hereof) of the Company. 
Employee hereby acknowledges that any and all of such documents, items, physical
representations and information are and shall remain at all times the exclusive
property of the Company.

 

7.             Restrictive Covenants.

 

(a)           Acknowledgments.  Employee acknowledges that (i) Employee’s
services hereunder are of a special, unique and extraordinary character and that
Employee’s position with the Company places Employee in a position of confidence
and trust with the operations of the Company, its subsidiaries and affiliates
(collectively, the “Res-Care Companies”) and allows Employee access to
Confidential Information, (ii) the Company has provided Employee with a unique
opportunity as Chief Legal Officer & Corporate Secretary of the Company,
(iii) the nature and periods of the restrictions imposed by the covenants
contained in this Section 7 are fair, reasonable and necessary to protect and
preserve for the Company the benefits of Employee’s employment hereunder,
(iv) the Res-Care Companies would sustain great and irreparable loss and damage
if Employee were to breach any of such covenants, (v) the Res-Care Companies
conduct and are aggressively pursuing the conduct of their business actively in
and throughout the entire Territory (as defined in paragraph (d)(ii) of this
Section 7), and (vi) the Territory is reasonably sized because the current
Business of the Res-Care Companies is conducted throughout such geographical
area, the Res-Care Companies are aggressively pursuing expansion and new
operations throughout such geographic area and the Res-Care Companies require
the entire Territory for profitable operations.

 

(b)           Confidentiality and Non-disparagement Covenants. Having
acknowledged the foregoing, Employee covenants that without limitation as to
time, (i) commencing on the Commencement Date, Employee will not directly or
indirectly disclose or use or otherwise exploit for Employee’s own benefit, or
the benefit of any other Person (as defined in paragraph (d)(v) of this
Section 7), except as may be necessary in the performance of Employee’s duties
hereunder, any Confidential Information, and (ii) commencing on the Date of
Termination, Employee will not disparage or comment negatively about any of the
Res-Care Companies, or their respective officers, directors, employees, policies
or practices, and Employee will not discourage anyone from doing business with
any of the Res-Care Companies and will not encourage anyone to withdraw their
employment with any of the Res-Care Companies.

 

(c)           Covenants.  Having acknowledged the statements in
Section 7(a) hereof, Employee covenants and agrees with the Res-Care Companies
that Employee will not, directly or indirectly, from the Commencement Date until
the Date of Termination, and for a period of twelve (12) months thereafter,
directly or indirectly (i) offer employment to, hire, solicit, divert or
appropriate to Employee or any other Person, any business or services (similar
in nature to the Business) of any Person who was an employee or an agent of any
of the Res-Care Companies at any time during the last twelve (12) months of
Employee’s employment hereunder; or (ii) own, manage, operate, join, control,
assist,

 

9

--------------------------------------------------------------------------------


 

participate in or be connected with, directly or indirectly, as an officer,
director, shareholder, partner, proprietor, employee, agent, consultant,
independent contractor or otherwise, any Person which is, at the time, directly
or indirectly, engaged in the Business of the Res-Care Companies within the
Territory.  The Employee further agrees that from the Commencement Date until
the Date of Termination, Employee will not undertake any planning for or
organization of any business activity that would be competitive with the
Business.  Notwithstanding the foregoing, Employee agrees that if this
Employment Agreement shall be terminated by reason of expiration of the Term
(irrespective of which party elected not to extend the Term), the covenants in
this paragraph (c) shall survive the expiration thereof until twelve (12) months
after the last day of employment of Employee by any Res-Care Company.

 

(d)           Definitions.  For purposes of this Employment Agreement:

 

(i)            For purposes of this Section 7, “termination of Employee’s
employment” shall include any termination pursuant to paragraphs (b), (c),
(d) and (e) of Section 4 hereof, the termination of such Employee’s employment
by reason of the failure of the parties hereto to agree to the extension of this
Agreement pursuant to Section 1 hereof or the voluntary termination of
Employee’s employment hereunder.

 

(ii)           The “Territory” shall mean the fifty (50) states of the United
States, the United States Virgin Islands, Puerto Rico, all of the Provinces of
Canada, all of the countries of the European Union, Switzerland and Norway.

 

(iii)          “Confidential Information” shall mean any business information
relating to the Res-Care Companies or to the Business (whether or not
constituting a trade secret), which has been or is treated by any of the
Res-Care Companies as proprietary and confidential and which is not generally
known or ascertainable through proper means.  Without limiting the generality of
the foregoing, so long as such information is not generally known or
ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

(1)           any patent, patent application, copyright, trademark, trade name,
service mark, service name, “know-how” or trade secrets;

 

(2)           customer lists and information relating to (i) any client of any
of the Res-Care Companies or (ii) any client of the operations of any other
Person for which operations any of the Res-Care Companies provides management
services;

 

10

--------------------------------------------------------------------------------


 

(3)           supplier lists, pricing policies, consulting contracts and
competitive bid information;

 

(4)           records, compliance and/or operational methods and Company
policies and procedures, including manuals and forms;

 

(5)           marketing data, plans and strategies;

 

(6)           business acquisition, development, expansion or capital investment
plan or activities;

 

(7)           software and any other confidential technical programs;

 

(8)           personnel information, employee payroll and benefits data;

 

(9)           accounts receivable and accounts payable;

 

(10)         other financial information, including financial statements,
budgets, projections, earnings and any unpublished financial information; and

 

(11)         correspondence and communications with outside parties.

 

(iv)          The “Business” of the Res-Care Companies shall mean the business
of providing training or job placement services as provided in the Company’s
Workforce Services and Youth Services Segments, youth treatment or services,
home care or periodic services to the elderly, services to persons with mental
retardation and other developmental disabilities, including but not limited to
persons who have been dually diagnosed, services to persons with acquired brain
injuries, or providing management and/or consulting services to third parties
relating to any of the foregoing.

 

(v)           The term “Person” shall mean an individual, a partnership, an
association, a corporation, a trust, an unincorporated organization, or any
other business entity or enterprise.

 

(e)           Injunctive Relief, Invalidity of any Provision.  Employee
acknowledges that Employee’s breach of any covenant contained in this Section 7
will result in irreparable injury to the Res-Care Companies and that the remedy
at law of such parties for such a breach will be inadequate.  Accordingly,
Employee agrees and consents that each of the Res-Care Companies in addition to
all other remedies available to them at law and in equity, shall be entitled to
seek both preliminary and permanent injunctions to prevent and/or halt a breach
or threatened breach by Employee of any covenant contained in this Section 7. 
If any provision of this Section 7 is invalid in part or in whole, it shall be

 

11

--------------------------------------------------------------------------------


 

deemed to have been amended, whether as to time, area covered, or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, shall be enforceable.  The parties further agree to execute all
documents necessary to evidence such amendment.

 

(f)            Advice to Future Employers.  If Employee, in the future, seeks or
is offered employment by any other Person, Employee shall provide a copy of this
Section 7 to the prospective employer prior to accepting employment with that
prospective employer.

 

8.             Entire Agreement; Modification; Waiver.  This Employment
Agreement constitutes the entire agreement between the parties pertaining to the
subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties.  No supplement,
modification, or amendment of this Employment Agreement shall be binding unless
executed in writing by all parties hereto (other than as provided in the next to
last sentence of Section 7(e) hereof).  No waiver of any of the provisions of
this Employment Agreement will be deemed, or will constitute, a waiver of any
other provision, whether or not similar, nor will any waiver constitute a
continuing waiver.  No waiver will be binding unless executed in writing by the
party making the waiver.

 

9.             Successors and Assigns; Assignment.  This Employment Agreement
shall be binding on, and inure to the benefit of, the parties hereto and their
respective heirs, executors, legal representatives, successors and assigns;
provided, however, that this Employment Agreement is intended to be personal to
the Employee and the rights and obligations of the Employee hereunder may not be
assigned or transferred by Employee.

 

10.          Notices.  All notices, requests, demands and other communications
required or permitted to be given or made under this Employment Agreement, or
any other agreement executed in connection therewith, shall be in writing and
shall be deemed to have been given on the date of delivery personally or upon
deposit in the United States mail postage prepaid by registered or certified
mail, return receipt requested, to the appropriate party or parties at the
following addresses (or at such other address as shall hereafter be designated
by any party to the other parties by notice given in accordance with this
Section):

 

To the Company:

 

Res-Care, Inc.

9901 Linn Station Road

Louisville, Kentucky 40223

Attn:                    Ralph G. Gronefeld, Jr.
President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

To the Employee:

 

Steven S. Reed

1512 Polo Fields Ct.

Louisville, KY 40245

 

11.          Execution in Counterparts.  This Employment Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

12.          Further Assurances.  The parties each hereby agree to execute and
deliver all of the agreements, documents and instruments required to be executed
and delivered by them in this Employment Agreement and to execute and deliver
such additional instruments and documents and to take such additional actions as
may reasonably be required from time to time in order to effectuate the
transactions contemplated by this Employment Agreement.

 

13.          Severability of Provisions.  The invalidity or unenforceability of
any particular provision of this Employment Agreement shall not affect the other
provisions hereof and this Employment Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

14.          Governing Law; Jurisdiction; Venue.  This Employment Agreement is
executed and delivered in, and shall be governed by, enforced and interpreted in
accordance with the laws of, the Commonwealth of Kentucky.  The parties hereto
agree that the federal or state courts located in Kentucky shall have the
exclusive jurisdiction with regard to any litigation relating to this Employment
Agreement and that venue shall be proper only in Jefferson County, Kentucky, the
location of the principal office of the Company.

 

15.          Tense; Captions.  In construing this Employment Agreement, whenever
appropriate, the singular tense shall also be deemed to mean the plural, and
vice versa, and the captions contained in this Employment Agreement shall be
ignored.

 

16.          Survival.  The provisions of Sections 5, 6 and 7 hereof shall
survive the termination, for any reason, of this Employment Agreement, in
accordance with their terms.

 

17.          Six Month Delay.  Notwithstanding anything herein to the contrary,
if the Employee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) (or any successor thereto) on Employee’s Date of
Termination, any severance payment that is in excess of the amount that
qualifies as separation pay under Treasury Regulation Section 1.409A-1(b)(9), or
that does not qualify as separation pay, shall not begin to be paid until six
(6) months after Employee’s Date of Termination.  The Company shall determine,
consistent with any guidance issued under Section 409A of the Code, the portion
of severance payments that are required to be delayed, if any.

 

13

--------------------------------------------------------------------------------


 

18.          409A Compliance.  The Employee and the Company agree and confirm
that this Employment Agreement is intended by both parties to provide for
compensation that is exempt from Section 409A of the Code as separation pay (up
to the Section 409A limit), and to be compliant with Section 409A of the Code
with respect to additional severance compensation and bonus compensation.  This
Employment Agreement shall be interpreted, construed, and administered in
accordance with this agreed intent, provided that the Company does not promise
or warrant any tax treatment of compensation hereunder.  Employee is responsible
for obtaining advice regarding all questions to federal, state, or local income,
estate, payroll, or other tax consequences arising from participation herein. 
This Employment Agreement shall not be amended or terminated in a manner that
would accelerate or delay payment of severance pay or bonus pay except as
permitted under Treasury Regulations under Section 409A of the Code.

 

 

[The remainder of this page is intentionally blank – signatures begin on next
page.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the dates set forth below.

 

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

 

 

Date:

May 6, 2013

 

 

By:

/s/ Ralph G. Gronefeld, Jr.

 

 

 

 

Ralph G. Gronefeld, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Date:

May 6, 2013

 

 

   /s/ Steven S. Reed

 

 

 

Steven S. Reed

 

15

--------------------------------------------------------------------------------